Citation Nr: 1506319	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active military service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.  Jurisdiction now rests with the RO in St. Petersburg, Florida.

This case was previously before the Board in March 2012, which in part, determined that May 2011 testimony was a notice of disagreement (NOD) for the issue of entitlement to a TDIU.  Thus, in March 2012 the Board remanded the issue of entitlement to a TDIU for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In October 2012 a SOC was issued and the Veteran perfected a substantive appeal in November 2012.  However, such does not appear to have been associated with the record before the Board at the time of the February 2013 Board decision, which noted the record did not reflect the Veteran filed a timely substantive appeal.  Nevertheless, as noted above, a timely appeal was in fact filed, and the case is now returned to the Board for further appellate consideration.

As noted above, March 2011 testimony was taken as a NOD for the issue of entitlement to a TDIU; however, such was not an adjudication of the TDIU issue on the merits as the Board remanded the issue for compliance with Manlincon rather than as part and parcel of an increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, with respect to the November 2012 VA Form 9, substantive appeal, filed specific to entitlement to a TDIU, the Veteran requested a central office hearing.  However, in August 2014 correspondence, the Veteran stated he was unable to travel long distances without an accompanying companion, and as he was unable to find a companion he requested his hearing be cancelled.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. 38 C.F.R. § 20.704 (d), (e) (2014).

As noted in the February 2013 Board decision, the issue of entitlement to service connection for left lower extremity peripheral neuropathy has been has been raised by the record, in an October 2009 statement from the Veteran, which stated the attached medical records indicate disabilities associated with his left knee (and contain a diagnosis of peripheral neuropathy), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  The Board notes that the Veteran met the schedular criteria for a TDIU as of August 1, 2009, the effective date for the assigned a 60 percent evaluation for status post left knee replacement.  

The Veteran was provided with a general VA examination in May 2010 and an August 2012 VA examination for the left knee and lower leg, both of which addressed the Veteran's employability.  However, the Board finds both the May 2010 and August 2012 VA examination reports inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Specifically, the May 2010 VA examiner stated, in part, the Veteran would be prevented from physical employment due to his service connected bilateral knee conditions and also due to his non-service connected bilateral hip conditions.  This opinion did not consider the effect of the Veteran's service-connected conditions alone.  The August 2012 examiner appeared to indicate that the Veteran was capable of sedentary employment such as desk or computer work but did not articulate a rationale for such.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, neither the May 2010 or August 2012 VA opinions sufficiently addressed the Veteran's ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  Furthermore, neither opinion addressed other evidence of record including a January 2010 medical letter from Dr. D. W., which stated the Veteran was no longer able to work because of his painful knee replacement as he was unable to endure more than a few house of standing or sitting.  Additionally, the VA examination reports did not take into account the Veteran's lay statements and testimony nor did they address other lay statements of record describing the Veteran's difficulty working.  Based on the foregoing, the Board finds that another VA examination for the Veteran's TDIU claim is warranted.  

Additionally, as noted above, the issue of entitlement to service connection for left lower extremity peripheral neuropathy has been has been raised by the record, in an October 2009 statement from the Veteran, which stated the attached medical records indicate disabilities associated with his left knee (and contain a diagnosis of peripheral neuropathy), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board finds that the issue of entitlement to service connection for left lower extremity peripheral neuropathy is inextricably intertwined with the TDIU issue on appeal, and must be adjudicated prior to appellate consideration of the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of entitlement to service connection for left lower extremity peripheral neuropathy.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran and his representative.  Only if, following receipt of a timely notice of disagreement and issuance of a statement of the case, a timely substantive appeal is received, should the issue be forwarded to the Board for appellate consideration.

2.  Schedule the Veteran for an examination with a Vocational Rehabilitation Specialist with respect to his TDIU claim.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, considered in combination, (without consideration of any non service-connected disabilities and without regard to his age), preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The VA examiner should reconcile any opinion with January 2010 medical letter from Dr. D. W., which stated the Veteran is no longer able to work because of his painful knee replacement as he is unable to endure more than a few house of standing or sitting and the May 2010 and August 2012 VA examiners' findings.  

Additionally, the VA examiner should give consideration to the Veteran's lay statements and May 2011 testimony as well as give consideration the other lay statements of record.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

